DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-25 are allowed.
Regarding claim 1 and dependents thereof, the prior art does not teach, “a coupler located between and couplable to the rotation shaft of the developing roller and a rotational power transmission member, such that when the coupler is coupled to the rotational power transmission member, the coupler is selectively rotatable about an axis of rotation of the developing roller in a first rotation direction or a second rotation direction by a rotational force from the rotational power transmission member, and when a part of the rotational power transmission member, which is rotatable about the axis of rotation of the developing roller, is rotated in the first rotation direction and then rotated in the second rotation direction, transmission of the rotational force to the developing roller via the coupler is temporarily stopped.” US20160179051 to Kim is relevant prior art that teaches many limitations of the present invention including gear 360 and nip separation member 340 that correspond to coupler and power transmission member of the present invention that function to separate an nip created by a developing roller. However, though gear 360 is on axis of developing roller 13a, the nip separation member 340 is on an axis different that 13a and thus does not teach all limitations of the present invention.
Regarding claims 3 and dependents thereof, the prior art does not teach, “a switching member mounted on the rotation shaft of the developing roller to be rotatable about the rotation shaft of the developing roller by being coupled to a second coupler, wherein the switching member includes the 
Regarding claim 21 and dependents thereof, the limitations are similar to that of claim 1, but instead of a coupler as in claim 1 the claim recites a bush that functions equivalently. Kim teaches many limitations of the present invention including gear 360 and nip separation member 340 and a power connection unit ([0086]) that correspond to power transmission member, bush, and driving gear of the present invention that function to separate a nip created by a developing roller. However, the member 340 is not on the same axis as the developing roller, only the gear 360 is thus does not teach all limitations of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852